Case 1:O5-cv-02367-RWR

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDULLAH WAZIR ZADRAN, et al.
Petitioners/Plaintiffs,

Civil No. 05-CV-2367 (RWR)
v.

GEORGE W. BUSH, et al.,
Respondents/Defendants.

ORDER

The preliminary Case Management Order issued on November 6, 2008, by Judge H0gan
in In re Guantanamo Bay Detainee Litigation, Misc. No. 08-442 (filed November 6, 2008), as
previously adopted in this case with certain modifications specified in this Court’s Order dated
November 19, 2008 (Docket No. 158), and as subsequently amended by Judge Hogan’s Order of
December 16, 2008 (Docket No. 180), shall be amended in this case as fo1l0ws:

The following sentence is inserted in paragraph I.D.1 after the sentence that
begins "See B0umediene," and before the sentence that begins "In this context":
"This exculpatory evidence includes any evidence of abusive treatment, torture,
mental incapacity, or physical incapacity which could affect the credibility and/or
reliability of evidence being offered."

The amendments to the Case Management Order set forth in paragraphs numbered 1 and

2 of this Court’s Order of November 19, 2008 (Docket No. 158) remain in effect.

SO ORDERED.

Dated; § bmw 22 2009 %@ 7/%@(”@"(7*

Richard W. Roberts
United States District Judge